Title: To George Washington from George William Fairfax, 5 December 1779
From: Fairfax, George William
To: Washington, George


        
          My Dear Sir.
          December 5th 1779
        
        I have lately received a Letter dated 13th of July last, from our worthy friend Mr Nicholas, informing me, that our Assembly had very unexpectedly past an Act to Confiscate the property of British Subjects, and of all Persons, in any part of the World, other than the united States of America. This my good Sir, you must suppose is truely alarming, as at this instant of writing, I may not have a single Acre of Land in the Country I have so much espous’d; however I trust, and hope, that the Legislature has not as yett proceeded to the Sale of all Absentees Estates; and when they come to Consider, and make inquiry into my Conduct here, that I shall not come under the Description & meaning of the Act.
        When I received your Letter, advising me to appoint another Attorney, I really thought it needless, and would be of little avail. even if I had, had an opportunity of doing so: as by the Sequestring Act (which I chearfully acquiess’d in) the Legislature took the Sole, and whole direction, of such Estates themselves, But now, as this unforeseen Event is likely to take place, I think it absolutely necessary (if not to[o] late, as you are at so great a distance, and certainly must have business enough, of much greater importance, to employ your utmost attention) To send a power to Mr Nicholas, (being I hope luckily the very first opportunity I have had, of getting two Gentn to Witness, that will also prove it in the Country) in Case it should be necessary to Petition in my behalf, and to see how my affairs stand in the Treasury. If it’s necessary my good Friend, to have more proff of my Conduct, than what the bearers conveys, I must intreat, and beg the favor of you, to refer to Sir James J—— bro: to the P—— of C——s, who knows me perfectly well, and I shall take care to point out to my Friend to the Southward, who may be called upon there, and I flatter myself, if occation, that you’l be so good as to Vouch, that I was not a Fugitive, nor withdrew myself to avoid taking the Oaths &c. &c., or any thing else, you may be pleas’d to represent in my behalf. Tho’ from the Extract I have seen, I am hopeful, I am not comprehended in the dreaded Act, yett it is perplexing to think how tottering my Estate stands, for want of their knowing what a steady, and faithful Adherent, I have been from the

very beginning, and how many innocent Individuals, (now residing in their State) will suffer by the Sale of my property.
        I trust my Dear Friend, that it will not be long before you return from the great Toil, and danger, you must have been exposed to, and sett down quietly, and enjoy a Series of uninterrupted Domestic happiness, being truely the ardent prayer, and wish of Dear Sir Your Affecte and ever Obliged humble Servant. Our united Comp[limen]ts and best wishes attend your worthy Lady. [as well as] Mr & Mrs C——s.
        I hope you’l excuse my directing this as I have, being more likely to gett to hand, than directing immediately to your E——y.
      